Citation Nr: 0914344	
Decision Date: 04/16/09    Archive Date: 04/24/09

DOCKET NO.  06-00 355A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for herniated disc L5-S1, 
spondylolisthesis with loss of lordosis (lower back 
disorder).


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Terrence Griffin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to February 
1970.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of August 2004 by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida 
Regional Office (RO).

The Board previously remanded this claim for further 
development in November 2008.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At the outset, the Board notes that the Veteran was sound 
upon his entrance in to the military in March 1966.  Though a 
March 1967 service hospital discharge record indicates the 
Veteran reported injuring his back one year prior to his 
entry into the military, his March 1966 service entrance 
examination notes no abnormalities associated with his spine 
or musculoskeletal system, nor does he make any complaints of 
any history of recurrent back pain.  Importantly, Courts have 
consistently held that the transcription of medical history 
does not transform the information into competent medical 
evidence merely because the transcriber happens to be a 
medical professional.  See Leshore v. Brown, 8 Vet. App. 406, 
409 (1995); Swann v. Brown, 5 Vet. App. 229, 233 (1993).  
Similarly, the law has provided that history provided by the 
Veteran of the preservice existence of conditions does not, 
in itself, constitute a notation of a preexisting condition.  
38 C.F.R. § 3.304(b)(1); Paulson v. Brown, 7 Vet. App. 466, 
470 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1995).  As 
such, the Veteran's report alone, without any corroborating 
medical evidence, is insufficient to rebut the presumption of 
soundness and he should be considered sound upon his entry 
into the military.

Pursuant to the November 2008 Board remand, the Veteran was 
provided a December 2008 VA examination and the examiner 
concluded that the Veteran's lower back problems were not 
likely related to his military service.  Importantly, the 
examiner based this opinion on "find[ing] no incident or 
occurrence while in service which caused [the Veteran's] low 
back pain," but the Veteran's service treatment record 
contains numerous records documenting the Veteran's treatment 
for a lower back disorder.  Specifically, a January 1967 
service treatment record documents the Veteran's diagnosis 
and treatment for lumbar strain, a March 1967 service 
hospital record indicates the Veteran was hospitalized for 
19-days for back pain, and a March 1967 service orthopedic 
note explicitly notes the Veteran's back "[c]ondition [was] 
contracted in Texas" (where the Veteran was stationed from 
June 1966 to July 1968).  Additionally, the December 2008 VA 
opinion fails to account for the Veteran's in-service heavy 
lifting as a heavy machines operator.  Essentially, the 
opinion provides an insufficient basis for the Board to 
adjudicate the Veteran's claim, and must again be remanded 
for a sufficient medical opinion.  38 C.F.R. § 3.159(c)(4) ; 
see also McLendon v Principi, 20 Vet. App. 79 (2006).  The 
Veteran must be advised of the importance of reporting to any 
scheduled examinations deemed necessary and of the 
consequences of failing to so report.  See 38 C.F.R. § 3.365 
(2008).

The Veteran's claims folder also contains an August 2002 
Social Security Administration (SSA) administrative decision 
granting the Veteran disability benefits.  In granting this 
benefit, the Veteran was found to have "osteoarthritis, 
degenerative joint disease of the lumbar spine, and 
spondylosis of the lumbar spine."  As the Veteran is seeking 
service connection for a back disorder, these records may 
assist him in substantiating his claim and VA must undertake 
necessary steps to obtain the Veteran's SAA records.  
38 C.F.R. § 3.159(c)(3).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain from the 
Social Security Administration the 
records pertinent to the Veteran's claim 
for Social Security disability benefits, 
as well as the medical records relied 
upon concerning that claim.  If any of 
the above requested records are shown to 
be at another storage facility, a request 
should be made to the appropriate storage 
facility.  All efforts to obtain the 
records should be fully documented, and 
the facilities must provide a negative 
response if records are not available.

2.  After obtaining the Veteran's SSA 
records, the RO should forward the 
Veteran's claims file to a VA physician 
with appropriate expertise, for an 
informed opinion as to the etiology of 
the Veteran's current back disorder.  The 
examiner should review the Veteran's 
claims folder and specifically comment on 
any relevant evidence, including (i) the 
January 1967 service treatment records 
documenting the Veteran's treatment and 
diagnosis of lumbar strain, (ii) the 
March 1967 service hospital discharge 
record documenting the Veteran's 19-day 
treatment for lower back pain, and (iii) 
the March 1967 service treatment record 
noting the Veteran incurred a lower back 
condition in Texas (while in service).  

Then the examiner should specifically 
comment as to the likelihood that the 
Veteran's current back disability is 
related to the Veteran's military 
service, to include his work as a heavy 
machines operator during service.  If the 
physician feels that the question is 
impossible to answer without resort to 
speculation, this should be stated.  The 
examiner is asked to provide appropriate 
medical logic for all conclusions, and 
any conclusion should not be based solely 
on the Veteran's statements.  

If, and only if, the physician deems that 
a clinical examination of the Veteran 
would be helpful to reaching an informed 
opinion, the Veteran should be scheduled 
for such an examination.  All tests and 
studies deemed helpful by the examiner 
should be conducted in conjunction with 
the examination.  

3.  Thereafter, the RO should 
readjudicate the appellant's claim.  If 
the benefits sought on appeal remain 
denied, the appellant should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




